DETAILED ACTION
This Office action is in response to the request for continued examination filed on February 12th, 2021.  Claims 21-25, 28-34, and 37-40 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24, 31-32, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/00177134 (Tay) in view of US 2009/0290757 (Mian et al.).
Regarding claim 21, Tay discloses an inspection system for screening an object under inspection, wherein the object is positioned in a vehicle (‘The invention is generally related to a portable inspection apparatus for placement in an inspection area and for inspection of vehicles passing through the inspection area.’ abstract), comprising: a container comprising: four walls comprising a right wall, a left wall, a front wall, and a back wall (fig. 8, elements 92 & 97); a ceiling (fig. 8, element 99); and a base (The apparatus 90 may include a plurality of beam members 96 arranged to pivot relative the surface between a stowed position and a deployed position in which each of the beam members 96 extends away from the base (not shown) for allowing a vehicle to pass over the ramp 92 and the base through the inspection field.’ P 92); wherein the fours wall, the ceiling and the base define an enclosed volume in a first configuration of the inspection system (fig. 8, as a whole); at least one radiation source positioned within at least one of the right wall, the left wall, or the ceiling (‘A top section 99 may be attached to the upper sections 97 for supporting an emitter or a detector of the inspection field generator.’ P 93); at least one detector array positioned within or physically attached to at least one of the right wall, the left wall, the ceiling, or the base (‘A first one of the emitter and the detector may be supported by the support structure and a second one of the emitter and the detector may be supported by the base.’ abstract), the radiation source and the detector array generating scan data corresponding to the object under inspection (‘an image of the vehicle being inspected’ P 129); and a workstation (fig. 8, element 108); wherein the inspection system is configurable in one of the first configuration and a second configuration, the second configuration comprising: a ramp formed by lowering the front wall and the back wall, 
Tay does not disclose an automated number plate capture system positioned within or physically attached to at least one of the right wall, the left wall, the ceiling, or the base for generating a vehicle identification number from a number plate of the vehicle under inspection, or a workstation configured to receive the generated scan data and the automated number plate data, to analyze the generated scan data and the automated number plate data and to produce a threat report of the object under inspection.  Mian et al. discloses an inspection system for screening an object under inspection, wherein the object is positioned in a vehicle, comprising: an automated number plate capture system for generating a vehicle identification number from a 
Regarding claim 22, Tay in view of Mian et al. disclose the inspection system of claim 21, wherein said inspection system is adapted to be moved, but not operated, when in the first configuration (‘the portable inspection apparatus in a stowed position is transported to the inspection site.’ P 111).
Regarding claim 23, Tay in view of Mian et al. disclose the inspection system of claim 21, wherein said inspection system is adapted to be operated, but not moved, when in the second configuration (‘a deployed position (as shown in FIGS. 1A and 1B) 
Regarding claim 24, Tay in view of Mian et al. disclose the inspection system of claim 21, wherein the at least one radiation source and the at least one detector array are configured to generate scan information about the object under inspection in the second configuration and not in the first configuration (‘an image of the vehicle being inspected’ P 129).
Regarding claim 31, Tay discloses a method of deploying an inspection system for screening an object under inspection, wherein the object is positioned in a vehicle, wherein the inspection system comprises (‘The invention is generally related to a portable inspection apparatus for placement in an inspection area and for inspection of vehicles passing through the inspection area.’ abstract), a container comprising four walls comprising a right wall, a left wall, a front wall, a back wall, a ceiling, or a base, at least one radiation source positioned within at least one of the right wall, the left wall, or the ceiling, and at least one detector array positioned within or physically attached to at least one of the right wall, the left wall, the ceiling, or the base, wherein the radiation source and detector array are configured to generate scan data (fig. 8), the method comprising: positioning the inspection system in a first portable configuration, wherein, in the first portable configuration, the right wall, the left wall, the front wall, base, and the ceiling form an enclosed space (fig. 9-11, stowed position chosen, wherein ‘computer 108 is configured for sending control signals corresponding to an input provided to the input interface to activate movement of the ramp 92 and the support structure 91.’ P 111); positioning the inspection system in a second scanning 
Tay does not disclose at least one automated number plate capture system physically attached to at least one of the right wall, the left wall, or the base and configured to generate automated number plate data from a number plate of the vehicle.  Tay also does not disclose transmitting generated scan data and automated number plate data corresponding to the vehicle to a workstation adapted to analyze the scan data and automated number plate data to produce a threat report of the vehicle.  Mian et al. discloses a method of deploying an inspection system wherein at least one automated number plate capture system is configured to generate automated number plate data from a number plate of the vehicle (‘The vehicle identification data can comprise, for example, data that is capable of uniquely identifying vehicle 2 from other vehicles, such as a license plate state/number, … To this extent, vehicle sensor 12 and/or sensing assembly 14 can include one or more components for acquiring the vehicle identification data using any solution, e.g., imaging device(s), radio frequency identification (RFID) tag reader(s), and/or the like.’ P 55).  Mian et al. further discloses 
Regarding claim 31, Tay in view of Mian et al. disclose the method of claim 31, further comprising generating scan information of the object under inspection using the at least one radiation source and the at least one detector array, in the second configuration and not in the first configuration (‘an image of the vehicle being inspected’ P 129).
Regarding claim 34, Tay in view of Mian et al. disclose the method of claim 31, comprising conveying the object under inspection over the ramp and through the inspection system in the second configuration (‘vehicles passing through the inspection area’ abstract).
Claims 25, 33, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tay in view of Mian et al. as applied to claims 21 & 31 above and further in view of US 5,065,418 (Bermbach et al.).
Regarding claim 25, Bermbach et al. disclose an inspection system wherein the at least one radiation source and the at least one detector array are configured to generate multi-view scan images of the object under inspection (‘While the container or vehicle 5 is traversing the regions 29 or 30, or thereafter, the computer 24 calculates a complete radiation silhouette of the container or vehicle 5 from the signals of the radiation detectors 13 and 17.’ col. 4, lines 24-28). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the inspection system of Tay to include the multi-views of Bermbach et al. so that objects that are difficult to identify in one view can be inspected in the other view(s).
Regarding claim 33, see analysis with respect to claim 25.
Regarding claim 40, Bermbach et al. discloses a method of deploying an inspection system wherein the at least one detector array comprises transmission detectors (‘an apparatus having a radiation detector which receives radiation which has penetrated the article being inspected, and a computer following the radiation detector for calculating an image of the transiiluminated article using the signals from the radiation detector’ col. 1, lines 45-49). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the transmission detectors of Bermbach et al. for the unspecified detectors of Tay because transmission X-ray detectors are better able to image the inner portions of the object being inspected.
Claims 28, 29, 37, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tay in view of Mian et al. as applied to claims 21 & 31 above and further in view of US 2011/0222733 (Smith).
Regarding claim 28, Smith discloses an inspection system wherein the at least one radiation source is configured to transmit dual energy X-rays (‘Dual energy operation is achieved by operating an x-ray source at a constant potential of 100KV to 50KV, and alternately switching between two beam filters.’ abstract). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the inspection system of Tay to include the dual energy X-ray source of Smith so that the effect of the vehicle itself can be removed from the scan (‘These detected signals are processed by a digital computer to create a steel suppressed image through logarithmic subtraction. The intensity of the x-ray beam is adjusted as the reciprocal of the measured automobile speed, thereby achieving a consistent radiation level regardless of the automobile motion. Accordingly, this invention provides images of organic objects concealed within moving automobiles without the detritus effects of overlying steel and automobile movement.’ abstract).
Regarding claim 29, Tay in view of Mian et al. discloses the inspection system of claim 21, wherein the at least one radiation source is configured as an X-ray source (‘For example, the emitter of the inspection field generator may be an x-ray source’ P 129). Tay does not disclose whether the X-ray source is configured as a low energy tube source with energies in the range of 60keV to 450keV. Smith discloses an inspection system wherein the at least one radiation source is configured as a low energy X-ray tube source with energies in the range of 60keV to 450keV (The x-ray source 110 is of conventional construction, such as having a fixed anode, a 1.651 mm X 1.651 mm focal spot, and operating at about 120 KV and 2 ma. As known in the art, an x-ray tube operating at a selected KV results in an internal electron energy that is numerically the same. For example, it is equivalent to state that an x-ray tube operates at 120 KV, and that it operates with an electron energy of 120 keV.’ P 18). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the low energy tube source of Smith for the X-ray source of Tay because low energies are less damaging to organic matter and therefore safer, but the energy must also be high enough to penetrate the vehicle itself, as stated in Tay (‘Since automobile inspection requires penetration of at least 5 mm of iron, the energy of the low-energy x-ray beam must be above about 70 keV to be functional.’ P 31).
 Regarding claims 37-38, see analysis for claims 28-29.
Regarding claim 40, Smith discloses a method of deploying an inspection system wherein the at least one detector array comprises transmission detectors (The present Invention overcomes these limitations of the prior art by providing an apparatus and method capable of acquiring dual-energy transmission x-ray images of automobiles passing through a security checkpoint.’ P 4). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the transmission detectors of Smith for the unspecified detectors of Tay because transmission X-ray detectors are better able to image the inner portions of the object being inspected.
Claims 29-30 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tay in view of Mian et al. as applied to claims 21 & 31 above and further in view of US 2011/0064192 (Morton et al.).
Regarding claim 29, Tay in view of Mian et al. discloses the inspection system of claim 21, wherein the at least one radiation source is configured as an X-ray source (‘For example, the emitter of the inspection field generator may be an x-ray source’ P 129). Tay does not disclose whether the X-ray source is configured as a low energy tube source with energies in the range of 60keV to 450keV. Morton et al. discloses an inspection system wherein the at least one radiation source is configured as a low energy X-ray tube source with energies in the range of 60keV to 450keV (‘In another embodiment, the second X-ray source is a low energy source having an energy ranging from 60 kVp to 250 kVp.’ P 24, wherein ‘In one embodiment, at lower energies, a standard X-ray tube source is employed.’ P 72). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the low energy tube source of Smith for the X-ray source of Tay because low energies are less damaging to organic matter and therefore safer.
Regarding claim 30, Morton et al. discloses an inspection system wherein the at least one detector array comprises backscatter detectors (The present invention provides a four-sided scanning system for vehicles that uses a combination of backscatter and transmission based X-ray imaging to achieve material discrimination.’ abstract). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the backscatter detectors of Cason for the unspecified detectors of Tay because backscatter detectors can discriminate between different materials, which transmission detection cannot.
Regarding claims 38-39, see analysis for claims 29-30.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896